By the court.
To justify us in examining into the merits of an award, it is incumbent on the party who excepts to it, to produce the most clear and satisfactory proof of the errors he points out. No persons would otherwise act as arbitrators,, and the utility of-references would be wholly destroyed. It is of no moment at what rate the continental money is debited, provided the same rule is applied to both parties, and they have taken out equal sums at the same times. This rather appears to the court to be the case on the face of the account exhibited.
As to the charge of the certificates against the plaintiffs, the answer given by their counsel hereto, in the outset of their argument, is abundantly sufficient to our minds. It does not clearly appear to us that any injustice has been done, and therefore the defendants having failed in their proof, the plaintiffs are entitled to enter judgment.